DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 7/14/2022:
New claim 17 has been added.
Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.
The applicant argues that padding bits, as taught by Oh, are used to reach a fixed transport packet length based on the respective protocol, and this is not the same as “desired test packet size”. However, the examiner respectfully traverses. 
The teaching of Oh, mainly padding bits to reach a fixed transport packet length, the “fixed transport packet length”, teaches a desired test packet size. In other words, it is desired to make the packet confirm to the restriction of the underlying protocol. 
 With respect to the argument that Oh packets are not test packets, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, padding bits would be equally applicable to all types of network packets, including testing packets.
Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Boyapati et al. (Pub. No.: US 20180351787 A1) in view of Ho et al. (Pub. No.: US 20020116501 A1) and Attarwala (Pub. No.: US 20180337833 A1) and further in view of Oh et al. (Pub. No.: US 20160301954 A1).
As to claim 1, Boyapati teaches a method for performing a round-trip performance measurement in a packet-switched communication network supporting a network protocol, said method comprising: 
a) at a measurement device cooperating with said communication network, generating a flow of test packets formatted according to said network protocol and comprising packet forwarding information suitable for inducing said communication network to forward said test packets to said measurement device (paragraph [0037], “ingress router” teaches measurement device, “self-ping message” teaches test packets); 
b) transmitting said test packets from said measurement device within a tunnel set up in said communication network (paragraph [0037], “inject the self-ping message into LSP 24”,  “LSP” teaches a tunnel);
c) after said test packets have been extracted from said tunnel, forwarding back said test packets to said measurement device based on said packet forwarding information and, said test packets extracted from said tunnel are received at said measurement device (paragraph [0037], “…egress router 18 receives self-ping message 30, pops the label affixed to self-ping message 30, and forwards self-ping message 30 to its destination (ingress router 14)…”);
d) performing said round-trip performance measurement (paragraph [0037], “In response to receiving a successful return of self-ping message 30, ingress router 14 determines that the routers of LSP 24 are correctly programmed”).
Boyapati does not explicitly teach performing measurement based on transmission parameter and reception parameter, including test packet identifier in the payload of the test packet, and including padding bits to test packets.
However, in the same field of endeavor (IP tunneling) Ho teaches b) transmitting said test packets from said measurement device within a tunnel set up in said communication network and, while said test packets are transmitted, generating at least one transmission parameter (paragraph [0134], “stamp the time that a packet enters the service tunnel” teaches at least one transmission parameter); 
c) forwarding back said test packets to said measurement device and, while said test packets extracted from said tunnel are received at said measurement device, generating at least one reception parameter (paragraph [0134], “a time stamp can be used when the packet is received back over the service tunnel” teaches at least one reception parameter); 
d) performing said round-trip performance measurement based on said at least one transmission parameter and said at least one reception parameter (paragraph [0134], “…The average round trip time can then be calculated…”). 
Based on Boyapati in view of Ho, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]).
Boyapati in view of Ho does not explicitly teach including test packet identifier in the payload of the test packet and including padding bits to test packets.
However, in the same field of endeavor (network tunneling) Attarwala teaches at a measurement device cooperating with said communication network, generating a flow of test packets formatted according to said network protocol and comprising packet forwarding information suitable for inducing said communication network to forward said test packets to said measurement device, each packet including a test packet identifier in a payload section thereof (paragraph [0037], “timestamp” teaches a test packet identifier).
Based on Boyapati in view of Ho and further in view of Attarwala, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including test packet identifier in the payload of the test packet (taught by Attarwala) with performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]) and in order to utilize the packet identifier to track the packet and calculate network performance as motivated by Attarwala (paragraph [0037]).

Boyapati in view of Ho and further in view of Attarwala does not explicitly teach including padding bits to test packets.
However, in the same field of endeavor (computer networks) Oh teaches generating a flow of test packets wherein each test packet including a plurality of padding bits to reach a desired test packet size (paragraph [0779]).
Based on Boyapati in view of Ho and Attarwala and further in view of Oh, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including padding bits to test packets (taught by Oh) with including test packet identifier in the payload of the test packet (taught by Attarwala) with performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]) and in order to utilize the packet identifier to track the packet and calculate network performance as motivated by Attarwala (paragraph [0037]), and in order to make sure that the test packet size confirms with the transport protocol as taught by Oh (Paragraph [0779]).

As to claim 2, Boyapati teaches wherein said packet forwarding information is comprised in a header of each test packet (paragraph [0037], “IP packet address”).

As to claim 3, Boyapati teaches wherein said packet forwarding information comprises an address of said measurement device, said address being written by said measurement device in a destination address field of the header of each generated test packet (paragraph [0037], “an IP packet addressed to itself”).

As to claim 4, Boyapati teaches wherein said step b) comprises: at the ingress of said tunnel, inserting each test packet in said tunnel by prefixing a tunnel header thereto (paragraph [0037]); and at the exit of said tunnel, extracting each test packet from said tunnel by removing said tunnel header therefrom (paragraph [0037]).

As to claim 5, Boyapati teaches wherein said network protocol is IP (Internet Protocol) and wherein said tunnel is implemented: by  generic routing encapsulation protocol; or by multiprotocol label switching; or as a virtual private network (paragraph [0037]).

As to claim 6, Boyapati teaches wherein at step b) said tunnel is originated at said measurement device (paragraph [0037]).

As to claim 7, Boyapati teaches wherein step b) comprises transmitting said test packets from said measurement device to a first node of said packet-switched communication network, said first node being adjacent to said measurement device, said tunnel being originated at said first node (paragraph [0037] and fig. 1).

As to claim 8, Boyapati teaches wherein step b) comprises, at said first node, identifying said test packets received from said measurement device and inserting said test packets within said tunnel, said test packets being identified based on one or more of the following information: identifier of logical ingress or logical interface through which said test packets are received at said first node; destination address of said test packets; and destination port of said test packets (paragraph [0037], “…As each transit router 16 of LSP 24 receives self-ping message 30, each transit router 16 may swap the affixed labels based on the label information programmed on its forwarding engine…”).

As to claim 9, Boyapati teaches said tunnel is terminated at a target node of said communication network, said target node extracting said test packets from said tunnel. (paragraph [0037], “…egress router 18 receives self-ping message 30, pops the label affixed to self-ping message 30…”).

As to claim 11, Boyapati teaches wherein at step b) said target node forwards said test packets back to said measurement device based on said packet forwarding information comprised in said test packets, by using a forwarding engine and forwarding table comprised in said target node (paragraph [0037], “…and forwards self-ping message 30 to its destination (ingress router 14) in accordance with non-label based packet forwarding techniques.”).

As to claim 12, Ho further teaches wherein step b) comprises locally storing at said measurement device said at least one transmission parameter (paragraph [0134]). The limitations of claim 12 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.

As to claim 13, Attarwala further teaches step b) comprises inserting values of said at least one transmission parameter in said test packets, before they are transmitted within said tunnel (paragraph [0004]); and step c) comprises extracting said values of said at least one transmission parameter from said test packets extracted from said tunnel and received at said measurement device (paragraph [0004]). The limitations of claim 13 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.

As to claim 14, Ho further teaches wherein: at step b), said at least one transmission parameter comprises a transmission counter to count a number of test packets transmitted by said measurement device and/or, for each transmitted test packet, a respective transmission timestamp indicating a time at which said test packet has been transmitted by said measurement device; and at step c), said at least one reception parameter comprises a reception counter counting a number of test packets received by said measurement device and/or, for each received test packet, a respective reception timestamp indicating a time at which said test packet has been received by said measurement device (paragraph [0134]). The limitations of claim 14 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.

As to claim 15, Boyapati teaches wherein said measurement device is a measurement function embedded within a node of said communication network (paragraph [0037] and fig. 1).
As to claim 16, Boyapati teaches a measurement device for performing a round-trip performance measurement in a packet-switched communication network supporting a network protocol (fig. 1, 14), said measurement device comprising: at least one processor configured to implement: a test packet generator configured to generate a flow of test packets formatted according to said network protocol and comprising packet forwarding information suitable for inducing said communication network to forward said test packets to said measurement device (paragraph [0037], “ingress router” teaches measurement device, “self-ping message” teaches test packets); 
a packet encapsulator configured to transmit said test packets from said measurement device within a tunnel set up in said communication network (paragraph [0037], “inject the self-ping message into LSP 24”,  “LSP” teaches a tunnel);
a measurement point configured to: 
said test packets extracted from said tunnel and forwarded back to said measurement device based on said packet forwarding information received at said measurement device (paragraph [0037]);
performing said round-trip performance measurement (paragraph [0037], “In response to receiving a successful return of self-ping message 30, ingress router 14 determines that the routers of LSP 24 are correctly programmed”).
Boyapati does not explicitly teach performing measurement based on transmission parameter and reception parameter and including test packet identifier in the payload of the test packet, and including padding bits to test packets.
However, in the same field of endeavor (IP tunneling) Ho teaches while said test packets are transmitted from said measurement device within said tunnel, generating at least one transmission parameter (paragraph [0134], “stamp the time that a packet enters the service tunnel” teaches at least one transmission parameter); 
while said test packets extracted from said tunnel and forwarded back to said measurement device received at said measurement device, generating at least one reception parameter (paragraph [0134], “a time stamp can be used when the packet is received back over the service tunnel” teaches at least one reception parameter); 
performing said round-trip performance measurement based on said at least one transmission parameter and said at least one reception parameter (paragraph [0134], “…The average round trip time can then be calculated…”). 
Based on Boyapati in view of Ho, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]).
Boyapati in view of Ho does not explicitly teach including test packet identifier in the payload of the test packet , and including padding bits to test packets.
However, in the same field of endeavor (network tunneling) Attarwala teaches a test packet generator configured to generate a flow of test packets formatted according to said network protocol and comprising packet forwarding information suitable for inducing said communication network to forward said test packets to said measurement device, each test packet including a test packet identifier in a payload section thereof (paragraph [0037], “timestamp” teaches a test packet identifier).
Based on Boyapati in view of Ho and further in view of Attarwala, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including test packet identifier in the payload of the test packet (taught by Attarwala) with performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]) and in order to utilize the packet identifier to track the packet and calculate network performance as motivated by Attarwala (paragraph [0037]).
Boyapati in view of Ho and further in view of Attarwala does not explicitly teach including padding bits to test packets.
However, in the same field of endeavor (computer networks) Oh teaches generating a flow of test packets wherein each test packet including a plurality of padding bits to reach a desired test packet size (paragraph [00]).
Based on Boyapati in view of Ho and Attarwala and further in view of Oh, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate including padding bits to test packets (taught by Oh) with including test packet identifier in the payload of the test packet (taught by Attarwala) with performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]) and in order to utilize the packet identifier to track the packet and calculate network performance as motivated by Attarwala (paragraph [0037]), and in order to make sure that the test packet size confirms with the transport protocol as taught by Oh (Paragraph [0779]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Boyapati et al. (Pub. No.: US 20180351787 A1) in view of Ho et al. (Pub. No.: US 20020116501 A1) and Attarwala (Pub. No.: US 20180337833 A1) and Oh et al. (Pub. No.: US 20160301954 A1) and further in view of Yang (Patent. No.: US 9398043 B1). 
As to claim 10, Boyapati teaches wherein at step b) said tunnel is terminated at a second node of said communication network, said second node extracting said test packets from said tunnel (paragraph [0037]).
Boyapati in view of Ho and Attarwala and further in view of Oh does not explicitly teach forcing transmitting packets to an adjacent second node. 
However, in the same field of endeavor (network tunneling) Yang teaches tunnel is terminated at a second node of said communication network, said second node extracting said test packets from said tunnel and, based on a rule overruling default forwarding criteria of said second node, forcing transmission of said test packets to a target node of said communication network, said target node being adjacent to said second node (claim 19).
Based on Boyapati in view of Ho and Attarwala and Oh and further in view of Yang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate forcing transmitting packets to an adjacent second node (taught by Yang) with including padding bits to test packets (taught by Oh) with including test packet identifier in the payload of the test packet (taught by Attarwala) with performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]) and in order to utilize the packet identifier to track the packet and calculate network performance as motivated by Attarwala (paragraph [0037]), and in order to make sure that the test packet size confirms with the transport protocol as taught by Oh (Paragraph [0779]), and in order to inspect the packet for malicious content before forwarding to destination making the system more secure.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Boyapati et al. (Pub. No.: US 20180351787 A1) in view of Ho et al. (Pub. No.: US 20020116501 A1) and Attarwala (Pub. No.: US 20180337833 A1) and Oh et al. (Pub. No.: US 20160301954 A1) and further in view of Baldonado et al.  (Patent. No.: US 8289845 B1). 
As to claim 17, Boyapati in view of Ho and Attarwala and further in view of Oh does not explicitly teach test packet generation rate based on desired precision. 
However, in the same field of endeavor (network tunneling) Baldonado teaches test packets are generated at a rate corresponding to a desired measurement precision (col. 10, line 65- col. 11, line 26, “…preferred test packet transmission rate…” ).
Based on Boyapati in view of Ho and Attarwala and Oh and further in view of Baldonado, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate test packet generation rate based on desired precision (taught by Baldonado) with including padding bits to test packets (taught by Oh) with including test packet identifier in the payload of the test packet (taught by Attarwala) with performing measurement based on transmission parameter and reception parameter (taught by Ho) with self-ping messaging (taught by Boyapati) in order to add more useful information about the network so that performance of the network can be tuned as motivated by Ho (paragraph [0134]) and in order to utilize the packet identifier to track the packet and calculate network performance as motivated by Attarwala (paragraph [0037]), and in order to make sure that the test packet size confirms with the transport protocol as taught by Oh (Paragraph [0779]), and in order to make the measurement more accurate with respect to the application being tested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/25/2022